Citation Nr: 0105745	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  98-12 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a neuropsychiatric disorder, to include 
post-traumatic stress disorder.

2. Entitlement to service connection for a foot fungus 
claimed as jungle root.

3. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In October 2000, the 
veteran, sitting in Cleveland, was afforded a videoconference 
hearing with the undersigned Board member, sitting in 
Washington, DC.  At the hearing, the veteran withdrew his 
claim of entitlement to service connection for hair loss as 
due to exposure to herbicides.

The matters of the entitlement to service connection for a 
neuropsychiatric disorder, to include post-traumatic stress 
disorder (PTSD), and a foot fungus claimed as jungle rot, 
will be addressed in the remand section below.


FINDING OF FACT

A confirmed diagnosis of a back disorder related to service 
is not of record.


CONCLUSION OF LAW

A back disorder was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991) amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested service connection for a back 
disorder.  The record reflects that, in connection with the 
veteran's claim, the regional office obtained all relevant 
medical records.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096-98, (2000) (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).  The Act also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id.  As explained below, the veteran did not submit any 
current medical evidence of the claimed disorder in support 
of his contentions and a VA examination was not deemed 
necessary to make a decision on the claim on appeal.  
Furthermore, the Board notes that, at his October 2000 Board 
hearing, the veteran requested that his claim be held open 
for an additional sixty days to afford him the opportunity to 
submit additional evidence in support of his contentions.  
His claim was held open and, in January 2001, the Board 
granted the veteran's motion for an additional 30 days 
extension in order to submit further evidence concerning his 
claim.  Although his case was held open, no further evidence 
was received from the veteran in support of his claim for 
service connection for a back disorder.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for service 
connection for a back disorder.  Accordingly, the Board 
considers that all necessary notice has been furnished and 
that the VA duty to assist the veteran with regard to his 
claim has been fulfilled.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096-2098 (2000) (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).

I. Factual Background

When examined for entry into service in October 1967, the 
veteran's musculoskeletal system was normal.  Service medical 
records are entirely negative for complaints or treatment 
referable to a back disorder.  On a report of medical history 
completed when he was examined for discharge in June 1971, 
the veteran checked no to having a back problem and, when 
examined that day, his musculoskeletal system was normal. 

Post service, private medical records, dated in March 1973, 
indicate that the veteran was seen in an emergency room and 
then hospitalized after he felt something snap in his back 
when he rose from a sitting position.  When examined at 
admission, the veteran gave a history of one mild back 
problem in 1969 in service, when he injured his back while 
lifting something, but said he recovered within a week or ten 
days and experienced no leg pain or other difficulty, until 
the present time.  On examination, he had extreme tightness 
of the paraspinal muscle structures with limited forward 
flexion due to paraspinal spasm and limited lateral bending 
and rotation.  The clinical impression was acute lumbosacral 
strain.  All laboratory work was within normal limits and x-
rays of the lumbosacral spine were essentially normal.  He 
was treated conservatively and discharged one week later.

In a December 1997 response to the RO's inquiry, the National 
Personnel Records Center indicated that all the veteran's 
service medical records were sent to the RO in October 1997.

At his October 2000 Board hearing, the veteran testified that 
he sustained a back injury while stationed in Da Nang, 
Republic of Vietnam, when he fell and a heavy pallet, that 
weighed approximately 3800 pounds, was pushed into his back.  
He said that he went to the infirmary in an ambulance and was 
hospitalized for two or three weeks.  Post service, the 
veteran reported injuring his back in 1972 when he was 
hospitalized for two or three weeks and then he received 
chiropractic treatment.  In 1991, he said Dr. R. treated him 
at the Owentangy Orthopedic Clinic for a job-related injury.  
The veteran denied receiving current medical treatment for 
his back.

II. Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

The veteran has contended that service connection should be 
granted for a back disorder.  The record demonstrates that no 
back disorder was found in service or on separation from 
service.  Although, when diagnosed with acute lumbosacral 
strain in March 1973, the veteran gave a history of mild back 
injury in 1969 that resolved, there is simply no medical 
evidence of record showing that he had a back disorder in 
service.  Furthermore, the veteran has submitted no evidence 
to show that he currently has a back disorder.  Moreover, 
although he testified in October 2000 that he sustained a 
back injury in service that required hospitalization for 
several weeks, the service medical records are completely 
negative for reference to a back injury with prolonged 
hospitalization.  In fact, when examined for discharge, the 
veteran checked no to having a history of back problems.  
More importantly, the veteran submitted no medical evidence 
of a diagnosed back disorder.  See Degmetich v. Brown, 104 
F.3d 1328, 1331-33 (Fed. Cir. 1997) (Claimant must have 
disability at time of application for benefits and not merely 
findings in service).  In short, no medical opinion or other 
medical evidence showing that the veteran currently has back 
disorder has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. 492, 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has a back 
disorder.  Accordingly, as it has not been shown that the 
veteran has a confirmed diagnosis of a back disorder that is 
related to active service, service connection for a back 
disorder must be denied.  38 U.S.C.A. §§  1110, 5107; 
38 C.F.R. §§ 3.303, 3.304.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Service connection is denied for a back disorder.


REMAND

The veteran is also seeking service connection for a foot 
fungus, claimed a jungle rot, and a neuropsychiatric 
disorder, including PTSD.  The service medical records 
reflect that, in June 1971, the veteran was diagnosed with a 
passive aggressive character disorder, for which separation 
from service was recommended.  A current psychiatric 
diagnosis is not of record.  However, at his October 2000 
Board hearing, the veteran testified that he was scheduled to 
undergo a VA psychiatric examination shortly thereafter.  
While it is unclear if the examination was performed, prior 
to consideration of the matter on appeal, the Board believes 
efforts must be made to obtain any existing VA examination 
report pertinent to the veteran's claim and associate it with 
the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992)(VA had constructive notice of documents in its 
possession.).   

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. Id.

At his Board hearing, the veteran testified that his 
stressors included exposure to multiple firefights in service 
while stationed in Da Nang from November 1969 to November 
1970.  He said he was assigned to the OL 1507 Postal Unit, 
frequently traveled by truck into the surrounding area to 
deliver and pick up mail and was occasionally caught in 
sniper fire.  Further, the veteran said that, to facilitate 
his return to the United States, he prepared paperwork and 
accompanied two dead bodies back to the United States in 
January 1971.  

In February 2001, the Board received written statements from 
two of the veteran's comrades in service to the effect that, 
in 1970, the veteran was on a scheduled trip to Phue Bi to 
collect mail for OL 1507 Postal Unit at Da Nang.  While 
returning from Phue Bi, the veteran was observed to be caught 
in a firefight on Highway #1 while riding in a three-quarter 
ton truck.  Four people, including the veteran, exited the 
truck and returned fire after being shot at by a sniper.  
There were no injuries.  However, there is no written waiver 
of initial RO consideration of the two February 2001 
statements, pursuant to 38 C.F.R. § 20. 1304(c) (2000).  
Without such a waiver, the Board, in most instances, is 
required to remand the case to the RO to ensure the veteran's 
due process rights.

The veteran's service personnel records show that he served 
with the "Det 1507 USAFPACPCS, DaNang Airport, RVN (HqCmd)".  
His main occupational specialty was clerk typist.

As to the claim for service connection for a foot fungus, 
service medical records dated in August 1970 reflect that the 
veteran was seen with complaints of a skin rash on his hands 
for two months.  A versicolor rash was noted on the dorsum of 
both hands and the clinical impression was tinea.  The same 
month he complained of right foot pain and was noted to have 
plantar wart(s) on the soles of both feet.  In October 1970, 
the veteran was seen with a fungus on his foot (right or left 
unspecified) secondary to infection.  On a report of medical 
history completed in June 1971, when he was examined for 
separation from service, the veteran checked yes to having 
skin diseases.  The examiner noted that the veteran had a 
skin fungus while stationed in Southeast Asia that was 
clearing, but when examined for discharge that day, a skin 
abnormality was not reported.

According to a private treatment record from Dr. T.H.B., in 
October 1995 the veteran was noted to have tinea corporis of 
the right leg, well entrenched (? writing unclear) from 
Vietnam, evidently based upon the history provided by the 
veteran.  The Board notes that the veteran has not been 
examined by VA in connection with this claim and, in light of 
his treatment in service for foot fungus and the physician's 
1995 note, the Board believes a VA examination is warranted.  

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA regional office (RO) 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, in the interest of due process and fairness, and 
in light of the above, the veteran's claims are REMANDED to 
the RO for the following actions:

1. The veteran should be given the 
opportunity to submit additional 
evidence and argument in support of 
his claims, including the specifics of 
his alleged stressors in service.  He 
should be requested to provide exact 
names, dates and locations of the 
stressor events.  It should be 
stressed to the veteran that complete 
information concerning his stressors 
is vital to his claim.  

2. The veteran should also be offered the 
opportunity to obtain a written 
medical opinion as to the onset or 
etiology of a neuropsychiatric 
disorder, including PTSD, and a foot 
fungus.

3. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non VA health care providers 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.  In any event, the RO should 
determine if the veteran underwent VA 
psychiatric examination in 
approximately October 2000 and, if so, 
obtain a copy of the examination 
report and associate it with the 
claims file.

4. If, and only if, the veteran is shown 
to have a diagnosis of PTSD, the RO 
should review the file (including the 
veteran's written statements and oral 
testimony and the two buddy statements 
submitted by him) and prepare a 
summary of all the claimed stressors.  
That summary and all associated 
documents, including a copy of the 
information submitted by the veteran, 
his complete service personnel records 
(DA 20), DD Form 214 and a copy of 
this remand, should be sent to U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide any information, including 
unit histories, that might corroborate 
the veteran's alleged inservice 
stressors.

5. After the above information has been 
obtained, the RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, what 
was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the originating agency must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In 
reaching this determination, the 
originating agency should address any 
credibility questions raised by the 
record.

1.  If the above-referenced VA 
psychiatric examination report is 
received and shows that the veteran is 
diagnosed with a neuropsychiatric 
disorder or PTSD, or if the RO should 
determine that the record establishes 
the existence of a stressor or 
stressors, then the RO should schedule 
the veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of all 
psychiatric disorders that are 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO should furnish 
the examiner with a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in- 
service stressors were severe enough 
to have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have satisfied by the inservice 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).  
If the veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor or stressors 
supporting the diagnosis.  If the 
veteran is found to have a psychiatric 
disorder other than PTSD, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not that the diagnosed disorder is 
related to active military service.  
The rationale for any opinion should 
be provided.  The claims file, 
including a copy of this REMAND, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history. 
The examination report is to reflect 
whether such a review of the claims 
file was made.

6. The veteran should also be afforded a 
VA dermatology examination by a 
specialist, if available, to determine 
the nature and extent of any skin 
disorder found to be present.  The 
claims file and a copy of this REMAND 
should be made available to the 
examiner prior to the examination.  A 
complete clinical history of the 
veteran should be obtained.  All 
indicated diagnostic tests or studies 
deemed necessary should be completed 
and all clinical manifestations should 
be reported in detail.  The examiner 
should render an opinion, with 
supporting analysis, as to whether it 
is at least as likely as not that a 
skin disorder, if present, is related 
to the findings noted in service 
including whether it is at least as 
likely as not that any diagnosed skin 
disorder found to be present is 
related to the inservice foot fungus.  
The physician should include a 
complete rationale for all opinions 
and conclusions expressed.

7. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

8.  If the originating agency concludes 
that the veteran was not exposed to a 
stressor or stressors in service, or 
after the reports of the VA 
examinations are of record, the RO 
should re-adjudicate the veteran's 
claims for service connection for a 
neuropsychiatric disorder, to include 
PTSD, and a foot fungus, claimed as 
jungle rot.  If the benefits sought on 
appeal remain denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the June 1998 statement 
of the case.  An appropriate period of 
time should be allowed for response.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted regarding the issue on appeal pending 
completion of the requested act

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



